Citation Nr: 0729424	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-36 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for low back disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the veteran's application 
to reopen a claim of service connection for low back 
disability.

In July 2007, the veteran testified at a hearing held before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript is of record.  At the proceeding, he submitted 
additional evidence that was accompanied by a waiver of RO 
consideration.  This evidence will be considered by the Board 
in the adjudication of this appeal.

In May 2007 written argument, the veteran's representative 
appears to have raised issues with respect to service 
connection for bilateral leg disorder and for nonservice-
connected pension benefits.  These issues are not on appeal 
and are referred to the RO for appropriate action.

The veteran's claim will be reopened and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied service 
connection for low back disability; in March 2003, the RO 
notified the veteran of the determination and of his 
appellate rights, but he did not appeal this decision and it 
became final.

2.  The evidence received since the February 2003 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the low back disability claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed February 2003 decision that denied 
the veteran's claim of service connection for low back 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2003).

2.  Evidence received since the February 2003 rating decision 
is new and material; the claim of entitlement to service 
connection for low back disability is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's low back 
disability claim and remands it for further development.  
Thus, a discussion of VA's duties to notify and assist is not 
necessary.  

In a February 2003 rating decision, while noting that service 
connection for low back disability had previously been 
denied, the RO considered the merits of whether service 
connection was warranted for the condition in light of the 
receipt of his service medical records.  In denying service 
connection, the RO acknowledged that the veteran was seen 
during service for low back complaints but denied service 
connection on the basis that there was no medical evidence of 
a chronic low back disability that was related to service.  

The evidence of record at the time of the February 2003 
rating decision consisted of the service medical records; 
post-service medical records and reports; and statements of 
the veteran.  

Because the veteran did not submit a Notice of Disagreement 
(NOD) to the February 2003 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim that has been disallowed 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
February 2003 rating decision consists of a transcript of the 
veteran's testimony at a July 2004 Board hearing; VA medical 
records dated from 2003 to 2006; lay statements drafted by 
the veteran's former service colleague, his sister and a 
friend; and statements and written argument submitted by or 
on behalf of the veteran.  

In light of the veteran's testimony that he has had chronic 
low back problems since the in-service scuffle and the lay 
statements corroborating the occurrence of the injury and the 
continuity of low back problems since that time, the Boards 
finds that the evidence raises a reasonable possibility of 
substantiating his claim.  As such, the evidence is new and 
material under the provisions of 38 C.F.R. § 3.156(a) and the 
claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for low back disability has been 
presented; to this extent, the appeal is granted.

REMAND

Consistent with the veteran's testimony, the service medical 
records show that in December 1974 he was seen for treatment 
of back injury that occurred in a "scuffle" aboard ship.  
He complained of having tingling in his toes and feet and an 
examiner indicated that an area over the injury was 
productive of muscle spasm with "deadening" of the knees.  
In his statements and testimony, the veteran reports having a 
continuity of low back symptomatology since service, which is 
supported by the lay statements submitted by his sister and 
his former service colleague, which are dated in June and 
July 2007, respectively.  

The record shows that the veteran is currently diagnosed as 
having degenerative disc disease and post-laminectomy 
syndrome.  The record also reveals that he sustained post-
service back injuries.  In light of the above, the Board 
finds that a VA examination is necessary to determine whether 
his current low back disorder is related to or had its onset 
during service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

In addition, a December 2006 letter to the veteran from the 
Office of Personnel Management (OPM) indicates that he 
retired from federal government employment due disability, 
which he reported was due his low back problems.  The 
December 2006 OPM letter advised the veteran that to be 
eligible for his federal annuity payments, OPM had to receive 
confirmation that he applied for disability benefits from the 
Social Security Administration (SSA).  As such, VA is obliged 
to attempt to obtain and consider any SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Further, in his statements and testimony, the veteran reports 
receiving treatment for low back problems a VA medical 
facility in Chicago, Illinois, from approximately 1977 to 
1995, and since that time, in Nashville, Tennessee.  Records 
of his care at the Chicago, Illinois, VA medical facility are 
not of record and, since the veteran continues to receive 
treatment at the VA Medical Center (VAMC) in Nashville, 
Tennessee, additional records of his treatment at that 
facility must also be associated with the claims folder.  

In addition, during the July 2007 hearing, the veteran 
reported receiving care from a Dr. Lamb, a private examiner; 
records of Dr. Lamb's treatment of the veteran have likewise 
not been associated with the claims folder.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  For these 
reasons as well, the Board has no discretion and must remand 
this matter for further development.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should request, directly 
from the SSA, complete copies of any 
medical records related to a claim 
asserted by the veteran for disability 
benefits from that agency, as well as 
any disability determination made by 
SSA.  All attempts to fulfill this 
development should be documented in the 
claims file.  If the search for these 
records is negative, that should be 
noted and the veteran must be informed 
in writing.  

2.  The AMC should obtain any pertinent 
medical records from the Chicago VAMC 
dated since the 1970s; from the 
Nashville VAMC dated since 2006; and 
from a private physician, who the 
veteran identified at the July 2007 
Board hearing as Dr. Lamb.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of any low back disability found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  

The examiner must comment on the 
veteran's report regarding the onset 
and continuity of low back problems 
since service, as well as the June and 
July 2007 lay statements prepared by 
his sister and former service 
colleague.  The examiner should 
thereafter opine as to whether it is at 
least as likely as not that the veteran 
has a low back disability that is 
related to or had its onset during 
service.  The rationale for any opinion 
expressed should be provided in a 
legible report.  

4.  Then, the AMC should adjudicate the 
merits of veteran's reopened claim of 
service connection for low back 
disability.  If the benefit sought on 
appeal is not granted, the AMC should 
issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


